Motion Granted; Vacated and Remanded and Memorandum Opinion filed
May 24, 2016.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00178-CV

           PRESBYTERY OF NEW COVENANT, INC., Appellant
                                        V.

        FIRST PRESBYTERIAN CHURCH OF HOUSTON, Appellee

                   On Appeal from the 234th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2014-30354

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed February 20, 2015. On May 12,
2016, the parties filed a joint motion to vacate the judgment and remand the cause
to the trial court for rendition of judgment in accordance with the parties’
settlement agreement. See Tex. R. App. P. 42.1. The motion is granted.
      Accordingly, we vacate the judgment signed February 20, 2015, and remand
the cause to the trial court for rendition of judgment in accordance with the parties’
agreement.

                                              PER CURIAM




Panel consists of Justices Jamison, Donovan, and Brown.




                                          2